             Case 4:20-cv-01317-SBA Document 26 Filed 06/29/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA
                                        1301 Clay Street
                                       Oakland, CA 94612
                                         cand.uscourts.gov


                                             June 29, 2020


RE:         EEON Foundation v. Google Inc.
            20-cv-01317-SBA

Default is declined as to all respondents on June 29, 2020. Default is declined because the case
has been dismissed.


                                                             Susan Y. Soong, Clerk


                                                             _________________________
                                                             by: Anthony J. Squillante
                                                             Case Systems Administrator
                                                             510-637-3558




REV. 7-19
